Citation Nr: 9935001	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  95-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a temporary total rating based on 
hospitalization in excess of 21 days for a service-connected 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
temporomandibular joint (TMJ) dysfunction.

3.  Entitlement to an evaluation in excess of 30 percent for 
depressive reaction/dysthymic disorder.

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and RM


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from April 1985 until June 
1987 when she was separated from service due to disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions, commencing 
in October 1989, issued by the Cheyenne, Wyoming, Department 
of Veterans Affairs (VA) Regional Office (RO).

In a September 1987 rating decision, the RO in 
St. Petersburg, Florida, granted service connection for 
depressive reaction specifically on the basis that the 
veteran had a dysthymic disorder which preexisted service but 
which was aggravated during service.  A 10 percent evaluation 
was assigned, effective from June 1987, the date of the 
veteran's separation from service.  In that same rating 
action, the RO granted service connection for TMJ instability 
with a noncompensable evaluation.  The veteran was notified 
of these rating actions and she initiated but later failed to 
perfect an appeal.  The veteran later requested an increased 
evaluation for her service-connected dysthymic disorder in 
September 1989, the RO confirmed and continued a 10 percent 
evaluation in October 1989, and the veteran thereafter 
prosecuted an appeal which has remained in effect until 
present.  However, following a September 1990 hearing, the RO 
issued a rating action the following month which granted the 
veteran an increased evaluation from 10 to 30 percent, 
effective from March 1990.  The veteran was so notified and 
did not disagree with the established effective date but the 
appeal for an increased evaluation has continued.

As noted above, service connection for TMJ disability with a 
noncompensable evaluation was established in September 1987.  
In September 1988, the veteran requested reevaluation of that 
disability based upon TMJ surgery completed earlier that 
month.  In a February 1989 rating action, the RO granted a 
10 percent evaluation for TMJ instability effective from 
March 1988, the date of hospitalization and request for 
treatment.  In May 1991, the veteran requested an increased 
evaluation in excess of 10 percent for TMJ disability.  An 
increase was denied, the veteran appealed, and the appeal has 
been continuously prosecuted since that time.  However, in an 
August 1996 rating decision, based upon a change in TMJ 
rating criteria and clinical evidence, the RO granted an 
increase to 20 percent effective from the date of a VA 
examination in June 1996.  The veteran was notified of this 
rating action and did not appeal the effective date of the 
increased evaluation.  The appeal for an evaluation in excess 
of 20 percent continued.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran was hospitalized for a period in excess of 21 
days beginning on April 29, 1994, principally for treatment 
of her service-connected dysthymic disorder.

3.  Right temporomandibular joint dysfunction results in 
limitation of motion of inter-incisal range to approximately 
25 or 26 millimeters with chronic tenderness but without 
significant joint dysfunction or any documented arthritis 
following surgical correction in May 1988.

4.  Depressive reaction/dysthymic disorder is manifested by 
symptomatology resulting in social and industrial impairment 
which is distinct, unambiguous, and moderately large in 
degree but which is less than considerable; there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms such as 
depressed mood, anxiety, and sleep impairment; although 
otherwise there is generally satisfactory functioning with 
routine self-care and conversation, without evidence of panic 
attacks, or significant impairment of short- and long-term 
memory, or impaired abstract thinking, or circumstantial, 
circumlocutory, or stereo-type speech; and, an identifiable 
degree of psychiatric symptoms are clearly attributable to 
one or more nonservice-connected personality disorder(s).

5.  The veteran is a high school graduate with approximately 
3 years of college and work experience as a clerk, cashier, 
animal trainer and groomer; she was approved for VA 
vocational rehabilitation training and her service-connected 
disabilities do not preclude substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an award of a temporary total rating 
based on hospitalization in excess of 21 days beginning on 
April 29, 1994, for a service-connected disability, have been 
met.  38 C.F.R. §4.29 (1999).  

2.  The criteria for an evaluation in excess of 20 percent 
for TMJ disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.150, Diagnostic Code 9905 (1999).  

3.  The criteria for an evaluation in excess of 30 percent 
for depressive reaction/dysthymic disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303(c), 4.1, 4.2, 4.3, 4.7, 4.9, 4.10, 4.14, 4.22, 
4.127, 4.130, Diagnostic Code 9405 (9433-9434) (1999).

4.  The criteria for the award of a total rating for 
compensation based upon individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that they are at least plausible.  
The facts have been properly developed and no further 
assistance is necessary to comply with the duty to assist.  
Id.


I.  Temporary Total Rating for Hospitalization

Law and Regulation:  A total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or other approved hospital for a period in excess of 21 days.  
38 C.F.R. § 4.29.

Facts:  The veteran was hospitalized in a VA facility from 
April 29 through September 9, 1994.  Copies of all VA 
treatment records associated with that period of 
hospitalization have apparently been placed in the veteran's 
claims folder.  Although the veteran initially claimed to 
have symptoms at the initiation of hospitalization which 
might more closely be associated with a diagnosis of non-
service-connected PTSD, and that diagnosis was actually 
provided, the principal diagnosis recorded throughout the 
veteran's hospitalization (and the principal related symptoms 
noted in the treatment records) was dysthymia or depression 
for which the veteran is service connected.

A careful review of the evidence on file shows that the 
veteran was principally hospitalized for treatment of her 
service-connected depressive disorder.  Clearly, she also 
received treatment for other nonservice-connected problems 
during this hospitalization, including personality disorders, 
dental problems unrelated to TMJ, complaints regarding her 
right shoulder, left wrist, right hip, a hand injury and for 
nutrition.  Additionally, a careful review of the records 
shows that the veteran was absent for all or part of 
individual days on May 7, 8, 9, 13-15, 24, 25, 27-28, 1994; 
June 1, 4, 5, 8, 11-13, 20, 1994; a 15-day period from 
June 22 to July 6, 1994; July 8-10, 12, 14, 15-17, 19, 20, 
21, 22-24, 29-31, 1994; August 1, 2, 5-8, 9, 12-14, 19-21, 
23, 26-28, 31, 1994; September 2-4, 1994.  It appears that 
all or most of all of these absences were authorized for the 
veteran to take care of personal business.  The 15-day 
absence was requested and approved so that the veteran could 
take her dogs from Wyoming to a caretaker in Florida and 
return to hospitalization.

There is on file a "21-day certification" from the VA medical 
facility completed in May 1994 which notes that the veteran 
is service connected for "30% neurosis" and which concludes 
that she is "not certified" because she was being treated for 
"depression."  This certification acknowledges that she was 
being treated for "depression."  Also submitted directly in 
support of this claim were statements from a VA doctor and 
two VA social workers who each wrote that the veteran was 
hospitalized during this period for treatment of dysthymia 
and PTSD.

Analysis:  Without any competent clinical evidence clearly 
reporting that the veteran's hospitalization from April 
through September 1994 was not necessary and/or was not for 
service-connected disability, and with routinely documented 
treatment for the veteran's service-connected dysthymia and 
depression being provided throughout this hospitalization, 
the Board must conclude that this hospitalization was 
principally provided for the veteran's service-connected 
psychiatric disorder.  In its adjudication of this issue, the 
RO strongly suggested that the veteran was not significantly 
impaired during a considerable portion of this 
hospitalization and that she essentially used the VA hospital 
more as a domicile than for necessary clinical treatment.  
Nevertheless, there is medical evidence suggesting that 
hospital treatment was required for the service-connected 
depression and there is no competent evidence establishing 
that the veteran's service-connected psychiatric disorder did 
not "require" hospital treatment.

It is shown that, during hospitalization, the veteran was 
routinely treated for mild to moderate depression, she 
attended individual counseling, a "PEG" group, and an 
interaction group.  While PTSD symptoms were principally 
complained of at initial hospitalization, there is little or 
no mention of these symptoms as time progressed, and the 
principal recorded diagnoses or impressions were depression 
and dysthymia thereafter.  Accordingly, the veteran is 
entitled to be paid a temporary total disability rating 
during this lengthy hospitalization in the absence of 
clinical evidence stating that such hospitalization was not 
"necessary" for her service-connected disability.

The provisions of 38 C.F.R. § 4.29 provide that authorized 
absences of more than 8 days during the first 21 days of 
hospitalization will be regarded as the equivalent of 
hospital discharge effective the 9th day of authorized 
absence.  The appellant was apparently not absent for more 
than 8 days during the first 21 days of hospitalization.


II.  Increased Rating - TMJ

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or the psyche, or of a system 
or organ of the body, to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, associated 
structures, or deformity, adhesions, defective innervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to less or more 
movement than normal, weakened movement, fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing.  For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee and ankle 
(but not the jaw) are considered major joints.  38 C.F.R. 
§ 4.45.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after a claim has been 
filed or reopened but before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise, or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  

The criteria for evaluating the veteran's TMJ disability was 
amended shortly after she filed her claim for an increased 
evaluation.  Accordingly, the Board is compelled to review 
the clinical evidence on file in relation to both the older 
superseded and currently adopted criteria and to apply, since 
the adoption of the newer criteria, whichever of the two are 
more favorable to the veteran's claim.

The superseded criteria for TMJ provided for a 40 percent 
evaluation if temporomandibular articulation had motion 
limited to 1/4 inch (6.3mm.).  A 20 percent evaluation was 
warranted for motion limited to 1/2 inch (12.7mm.).  A 
10 percent evaluation was warranted for any definite 
limitation, interfering with mastication or speech.  
38 C.F.R. § 4.150, Diagnostic Code 9905 (1992).

In February 1994, the current criteria for evaluation of TMJ 
disability was adopted.  Limitation of motion of inter-
incisal range of temporomandibular articulation from 0 to 
10 millimeters warrants a 40 percent evaluation, from 11 to 
20 millimeters warrants a 30 percent evaluation, from 21 to 
30 millimeters warrants a 20 percent evaluation, and from 31 
to 40 millimeters warrants a 10 percent evaluation.  
Additionally, if range of lateral excursion was limited to 0 
to 4 millimeters, a 10 percent evaluation was warranted but a 
rating for limited inter-incisal movement cannot be combined 
with a rating for limited lateral excursion.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905.

Severe nonunion of the mandible warrants a 30 percent 
evaluation.  38 C.F.R. § 4.150, Diagnostic Code 9903.  Loss 
of whole or part of the ramus may warrant an evaluation at or 
above 30 percent.  38 C.F.R. § 4.150, Diagnostic Code 9906.  
Loss of one or both sides of the condyloid process warrants a 
30 percent evaluation.  38 C.F.R. § 4.150, Diagnostic 
Code 9908.  Loss of half or more of the hard palate which is 
not replaceable by prosthesis warrants a 30 percent 
evaluation.  38 C.F.R. § 4.150, Diagnostic Code 9911.  Loss 
of teeth due to loss of substance of the body of the maxilla 
or mandible including loss of all lower teeth or loss of all 
upper teeth warrants a 30 percent evaluation; loss of all 
teeth warrants a 40 percent evaluation.  These ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis and not to the loss of alveolar process 
resulting from periodontal disease since such a loss is not 
considered disabling.  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  Malunion or nonunion of the maxilla with severe 
displacement warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.150, Diagnostic Code 9916.

Facts:  The veteran is shown to have developed 
temporomandibular joint problems on the right side during 
military service.  Service connection was established for 
this disorder in the original rating decision after service 
in September 1987.  A noncompensable evaluation was assigned 
effective from the date of service separation.

In September 1988, the veteran was admitted to a VA medical 
center and provided surgery for bilateral temporomandibular 
joint arthroplasties with placation of the meniscus.  The 
surgical report indicates that the joint spaces were freed up 
and there was no abnormal pathology in the disc or the 
condylar head, and glenoid fossa appeared to be in normal 
shape.  There was no pathology and no bony destruction was 
noted.  The right side disc was noted to be displaced 
anteriorly but there was no pathology in the right side 
joint, and the glenoid fossa and condylar head appeared 
normal as did the disc itself.  There were no complications 
from surgery and the veteran appeared to have an uneventful 
course of recovery.

Records following this surgery uniformly show that TMJ 
function was significantly improved.  One postoperative 
record indicated that this surgery revealed bilateral 
temporomandibular joint internal derangement with anteriorly 
displaced discs.  Examination revealed maximum spontaneous 
mouth opening was approximately 25 to 30 millimeters but upon 
opening, there was deviation to the right side.  

Upon review of this surgical procedure, the RO granted an 
increased evaluation for right TMJ instability from 0 to 
10 percent effective from March 1988.  There are on file 
numerous records of the veteran's admissions to VA medical 
centers for treatment of dysthymia/depression.  During these 
admissions, the veteran occasionally complained of TMJ pain 
on use and articulation and occasional headaches alleged to 
be related to TMJ instability.  In May 1991, the veteran 
again filed a claim for an increased evaluation for TMJ 
instability.

In August 1993, the veteran was provided a VA dental 
examination.  It was noted that she had been using an acrylic 
night guard for the past month which had eased discomfort.  
She was feeling better than previously but occasionally had 
pain when under pressure.  Ice and heat helped alleviate 
discomfort as did anti-inflammatory medication.  Mandibular 
maximum opening was measured at 26 millimeters.  There was 
also 10 millimeters deviation left and right.  There was pain 
in both joints with pressure to palpation but no pain on 
light palpation.  The disability effect on everyday 
activities was recorded as "normal."  It was also recorded 
that she should avoid stress and physical contact to the 
face.  Also noted was that Panarex revealed arthritic change 
in the mandibular condyles.  An associated but undated report 
of private examination noted that the veteran underwent 
bilateral TMJ arthroplasties with disc repositioning and 
repair and subcondylar shave at the Medical College of 
Georgia in 1988.  The veteran stated that she had definitely 
improved by this surgery, but had recently begun to have 
increased pain.  Inter-incisal opening was 22 millimeters, 
32 millimeters forced with pain.  The impression was 
bilateral TMJ osteoarthritis with internal derangement 
status-post surgery.  Also diagnosed was minimal myofascial 
pain associated with clenching and nocturnal bruxism 
(grinding).  However, no actual independent reports of X-ray 
studies confirming degenerative changes were associated with 
either of these two examinations.  

In an October 1993 VA X-ray study, the bilateral TMJ's were 
interpreted as revealing that the facial bones were normal.  
Open- and closed-mouth views were interpreted as showing that 
the left TMJ appeared to move forward with the open-mouthed 
view.  The right TMJ joint also moved forward in an 
appropriate fashion with the open-mouthed view.  No arthritis 
or degenerative changes were identified. 

In June 1995, the veteran was provided with a VA dental 
consultation.  Range of motion vertically was 33 millimeters, 
left lateral was 8 millimeters, and right lateral was 
9 millimeters.  Also noted was 5 millimeters' protrusion.  It 
was recorded that the veteran's jaw locked up some time in 
1985 but this crisis was relieved by surgery in 1988.  At 
this time the left TMJ was somewhat symptomatic for which 
anti-inflammatory medication was prescribed.  She also 
intermittently used ice and heat.  It was recommended that 
she refrain from employment involving risk of blow to the 
face and to refrain from activities which could result in 
stress to the muscles of mastication or TMJ or occlusion.

An August 1995 VA general medical examination clearly 
reported that there was no limitation of motion of TMJ, there 
was no clicking or subluxation of the TMJ, there was no pain 
on palpitation of the TMJ, and X-rays were normal.  

An August 1995 multiple X-ray study of the TMJ's with both 
open and closed views was interpreted as showing the joint 
space on the closed-mouth view on the right to be within 
normal limits.  There was near-appropriate excursion of the 
mandibular condyle with the open-mouth view.  There was no 
observed evidence of significant degenerative changes or 
joint space narrowing.  On the left side, the closed-mouth 
view appeared to have a normal joint space.  The open-mouth 
view showed appropriate excursion of the mandibular condyle.  
The impression was normal-appearing temporomandibular joints.

A January 1996 outpatient record of VA dental consultation 
indicated the veteran complained of some left TMJ discomfort.  
There was an impression of a Class II deep bite, and range of 
motion was 35 millimeters.  There was no pain.

In May 1996, the veteran testified at an RO hearing.  She 
said that she could not open her mouth fully and that she had 
to eat slowly.  She wore a guard at night to avoid further 
damage from clenching.  She opined that she had crepitus in 
the TMJ joint.  She had recently seen a clinician and was 
told that everything looked pretty stable but that she needed 
to use a bite guard.

A June 1996 VA examination revealed bilateral TMJ tenderness 
but no significant swelling.  She was able to open her mouth 
but this was limited.  Maximum opening from the distal end of 
the upper incisor to the distal end of the lower incisor was 
2.6 cm. (26 mm.).  The impression was chronic TMJ dysfunction 
with "some restriction of opening to approximately 
2.5-2.6 cm. (25-26 mm.).  The veteran continued to clench her 
teeth and had an ongoing problem with this which contributed 
to further TMJ problems.  An associated X-ray study of the 
TMJ's noted that mouth opening was limited and there was very 
limited anterior translation of the mandibular condyle.  No 
degenerative changes or arthritis was identified.

After reviewing all of the evidence on file and, in light of 
a change in the rating criteria, the hearing officer granted 
an increased evaluation from 10 to 20 percent for TMJ 
disability on the basis of recent clinical evidence showing 
the veteran's mouth was restricted to opening 25 to 
26 millimeters and that this now warranted a 20 percent 
evaluation in accordance with 38 C.F.R. § 4.150, Diagnostic 
Code 9905.  This rating action also noted that the veteran's 
motion was noted as 33 millimeters (only sufficient to 
warrant a 10 percent evaluation under both the old and new 
criteria) as late mid-June 1995.  Accordingly, the 20 percent 
evaluation was established from the date of the examination 
showing the more restricted range of motion in June 1996.  
The veteran was notified of this hearing officer decision in 
August 1996 and she did not thereafter disagree or initiate 
an appeal regarding the effective date of the increased 
evaluation.  The appeal for an evaluation in excess of 
20 percent has continued.

Analysis:  A clear preponderance of the evidence on file 
supports the award of the currently assigned 20 percent 
evaluation for TMJ disability.  TMJ motion was clinically 
noted as 33 millimeters in June 1995 and 35 millimeters in 
January 1996.  These ranges of motion would only have 
warranted the formerly assigned 10 percent evaluation in 
accordance with the superceded and the current rating 
criteria adopted in February 1994.  However, in June 1996, 
TMJ measurement was 25 or 26 centimeters, sufficient to 
warrant a 20 percent evaluation in accordance with the newer 
rating criteria.  

In this regard, it is clear that the newly adopted criteria 
from February 1994 are more favorable for evaluation of the 
veteran's TMJ disability.  Under older criteria, in effect 
prior to February 1994, it was necessary for range of motion 
to be restricted to at or less than 12.5 millimeters or 
1/2 inch for a 20 percent evaluation and there is certainly 
no clinical evidence on file showing that the veteran's range 
of motion was so limited at any time that this superseded 
rating criteria was in effect or at any time thereafter up 
until present.  Such range of motion under the superseded 
criteria for a 20 percent evaluation would now, under present 
criteria, warrant a 30 percent evaluation.  In any event, the 
veteran was assigned a 20 percent evaluation in accordance 
with the criteria adopted in February 1994 based upon 
clinical evidence revealing qualification for a 20 percent 
evaluation by range of motion clinically documented in June 
1996.  No disagreement with the assigned effective date was 
received.

A higher evaluation is not warranted in accordance with any 
schedular evaluations provided for ratings of dental and oral 
condition or otherwise.  Under Diagnostic Code 9905, the 
veteran's TMJ range of motion would have to be 11 to 20 
millimeters before a 30 percent evaluation was warranted.  
Such restricted range of motion has never been documented by 
any clinical evidence on file.  The presently assigned 
20 percent evaluation includes consideration of occasional 
pain on motion and use.  There is no significant evidence of 
loss of muscle strength or atrophy of disuse or neurological 
impairment or other clinical impairment sufficient to justify 
any separate rating for TMJ.  The September 1988 bilateral 
temporomandibular joint arthroplasties with placation of the 
meniscus is shown to have significantly reduced the level of 
presurgery disability and to have prevented any further 
locking.  That surgery report itself did not reveal any 
significant internal derangement and X-ray studies from 
thereafter do not demonstrate any significant degree of 
pathology sufficient to warrant an increased evaluation in 
excess of 20 percent for pain subjectively attributed to this 
disability.

In this regard, the Board finds it noteworthy that while 
records from 1993 indicate a conclusion that the veteran had 
degenerative changes or arthritis of the temporomandibular 
joints, such findings have never been confirmed by any 
independent X-ray or other competent laboratory study.  No 
X-ray studies on file confirm the existence of any 
significant degenerative changes or arthritis.  X-rays from 
August 1995 were compared with X-rays performed in October 
1993, and there was no evidence of significant degenerative 
changes or joint space narrowing on either side, and the 
impression was normal-appearing, temporomandibular joints.  
Neither TMJ is considered a major joint in accordance with 
regulations governing disability ratings from arthritis.  
38 C.F.R. § 4.45.

Finally, in reviewing all of the available rating criteria 
for dental and oral conditions as mentioned above, the 
veteran is not shown to have disability commensurate with or 
closely approximating other listed conditions which warrant a 
30 percent evaluation including consideration for TMJ 
restriction of motion and occasional pain on use.  The 
clinical evidence on file does not show that the veteran 
suffers TMJ disability which is collectively equal or 
approximate to loss of one half of the mandible, or to severe 
nonunion of the mandible, or to loss of whole or part of the 
ramus, or to loss of one or both sides of the condyloid 
process, or to loss of half or more of the hard palate which 
is not replaceable by prosthesis, or to loss of all upper or 
lower teeth, or to malunion or nonunion of the maxilla with 
severe displacement.  Each of these listed examples warrants 
a 30 percent evaluation and the veteran's collective TMJ 
disability is not shown to meet or nearly approximate the 
level of any of these schedular criteria.  

III.  Increased Rating - Dysthymic/Depressive Disorder

Law and Regulation:  In addition to the regulations already 
provided for consideration of claims for increased 
evaluations, the following information is provided.  

The superseded criteria for evaluation of 
dysthymic/depressive disorder provides that a 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A total 
evaluation is also warranted when a veteran is demonstrably 
unable to obtain or retain employment solely due to service-
connected psychiatric disability.  A 70 percent evaluation is 
warranted when the ability to establish and maintain 
effective or wholesome relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation is warranted for definite industrial 
impairment and when the ability to establish or maintain 
effective or favorable relationships with people is 
definitely impaired.  38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 then in effect 
was "qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decisions.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion in November 1993, the General Counsel of VA 
concluded that, "definite" was to be construed as "distinct, 
unambiguous and moderately large in degree."  It represented 
a degree of social and industrial inadaptability that was 
"more than moderate but less than large."  VAOPGCPREC 9-93 
(O.G.C. Prec 9-93).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

The newly adopted and current criteria, made effective since 
November 1996, provides that a 100 percent evaluation is 
warranted for total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily life (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9433-9434.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficits in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  Id.  

Congenital or developmental defects including personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation for VA disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service whether the particular condition was noted at the 
time of entrance into active service, or is determined upon 
the evidence of record to have existed at that time.  It is 
necessary, therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into service, in terms of the rating schedule, 
except that if the disability is total (100 percent) no 
deduction will be made.  If the degree of disability at the 
time of entrance into service is not ascertainable in terms 
of the schedule, no deduction will be made.  38 C.F.R. 
§ 4.22.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Facts:  The veteran was medically separated from service 
after consideration by both Medical and Physical Evaluation 
Boards.  A service psychiatric examination performed in 
January 1987 indicated that the veteran felt depression after 
the 1984 death of her twin brother.  After two years of 
college prior to service, she dropped out and began work at a 
horse ranch before joining the military in 1985.  When it 
came to the Chapel Support Program (her primary duty) she 
enjoyed this but she did not enjoy administrative duties.  
She had experienced chronic difficulty in that particular 
work situation.  Mental health records indicate that she was 
"anxious and intense."  Her diagnosis then was adjustment 
disorder with mixed emotional features.  She then received 
some mental health follow-up care beginning in November 1985.  

Mental status examination found no psychotic thoughts 
processes, no indication of significant impairment of 
cerebral functioning and the veteran was well oriented in all 
spheres with no evidence of significant recent or remote 
memory loss and the level of intellectual functioning was 
within the average range.  The physician concluded that the 
veteran had a significant personality disorder that had been 
present for "many years."  The veteran's problems were 
primarily those of difficulty in interacting effectively in 
her social and work environment.  The social interactional 
difficulties then led to increased feelings of discouragement 
and depression to the point that she had at times felt as if 
there was little hope to achieve a better level of 
adjustment.  She related fairly well with individuals in a 
hospital setting.  The diagnoses from this examination under 
Axis I was dysthymic disorder, chronic and moderate.  The 
Axis II diagnosis was mixed personality disorder with 
passive-aggressive, borderline, avoidant, and dependent 
features.  It was specifically noted that this Axis II 
diagnosis existed prior to service and that it was chronic 
and severe and it was the "primary diagnosis."  

The Medical Evaluation Board narrative created during the 
veteran's consideration for separation clearly noted events 
contemporaneously precipitating an increase in the veteran's 
dysthymia and personality disorder were that her mother had a 
stroke and she also felt unable to contact her boyfriend who 
had transferred from their overseas location sometime 
earlier.  It was also noted that the veteran had had asthma 
as a child but that it had reoccurred during service and this 
exacerbated her symptoms.  The Physical Evaluation Board, 
upon review of all of the service medical records and the 
findings of the Medical Evaluation Board, concluded that the 
veteran had dysthymic disorder (and a psychological factor 
affecting physical condition - asthma) which was not incurred 
during service which existed prior to service and which had 
been aggravated by service.  The Physical Evaluation Board 
also concluded that the veteran had an Axis II mixed 
personality disorder which was both chronic and severe and 
which was the primary diagnosis and that this disorder was 
not incurred in service, existed prior to service and was not 
permanently aggravated by service.  The veteran was thus 
separated on a medical basis based upon these findings and 
recommendations in June 1987.

Based upon these service medical records and a VA examination 
after service which confirmed diagnoses of depression and a 
mixed personality disorder, the RO granted service connection 
for depression in the first rating action after service in 
September 1987.  It is important to note that this grant of 
service connection was based on aggravation of a preexisting 
depressive disorder consistent with the findings made in 
service.  Of course, service connection is not accorded for 
personality disorders.  A 10 percent evaluation was assigned 
effective the date of separation from service.

Records on file show that the veteran has had numerous 
hospital admissions ranging in length from several weeks to 
several months since she was separated from service.  The 
principal reason for these admissions has been psychiatric in 
nature.  With two notable early exceptions described below, 
admissions were often obtained with vague discussions of 
suicidal ideation.  Each hospitalization in excess of 21 days 
has immediately been followed by the veteran's claim for a 
temporary total rating based on hospitalization for a 
service-connected disability and these claims have been 
routinely paid by the RO (with the principal exception of 
issue I above).  The details of each and every one of these 
hospital admissions will not be described or addressed in 
detail.  It is noteworthy that most of these hospitalizations 
have been driven by acute exacerbations of symptoms due to 
events in the veteran's present lifestyle, as opposed to 
events directly related to service.  

While somewhere around five years after service, the veteran 
first reported being sexually assaulted while on active duty 
and also first reported symptoms consistent with a diagnosis 
of PTSD, a claim for PTSD has been denied because the 
noncombat service stressor is entirely unverified.  The issue 
of service connection for PTSD is not presently on appeal but 
it is certainly noteworthy that a significant amount of 
symptomatology of PTSD and dysthymia/depression is consistent 
and overlapping in nature, and even if service connection for 
PTSD was granted, the veteran would only receive a single 
schedular evaluation reflecting evaluation of her most 
significant psychiatric symptoms.  

There are on file records of the veteran's award of Social 
Security disability.  Testing resulted in a verbal IQ of 102, 
a performance IQ of 93, and a full scale IQ of 97, all of 
which were in the normal range.  On the Wechsler Memory 
Scale, she obtained a memory quotient of 100.  On the Wide 
Range Achievement Test, she obtained a standard score of 95 
on reading and 93 on arithmetic.  Diagnoses were dysthymic 
disorder and mixed personality disorder.  Social Security 
medical testing and evaluation resulted in findings of 
inflexible and maladaptive personality traits which caused 
either significant impairment in social or occupational 
functioning or subjective distress including persistent 
disturbances of mood or affect, pathological dependence, 
passivity or aggressiveness, and intense and unstable 
interpersonal relationships and impulsive and damaging 
behavior.  Also identified was an affective disorder and a 
depressive syndrome.  There was no evidence of a sign or 
symptom, cluster or syndrome or any anxiety-related 
disorders.   It is clear that the Social Security 
Administration collected and reviewed copies of VA medical 
records in making their assessment.  The award of Social 
Security benefits was based on findings of both (the primary 
diagnosis of) dysthymic disorder and (the secondary diagnosis 
of) mixed personality disorder.

In May 1990, the veteran was hospitalized with an acute 
overdose of various psychotropic medications.  During 
hospitalization, she did fairly well on the ward and 
continued to have episodes of emotional ups and downs.  
Examination showed no evidence of delusions or homicidal 
ideation, no looseness of association, no flight of ideas, 
speech was normal, affect was moderately constricted, mood 
was congruent, she was alert and oriented, memory was intact, 
fund of knowledge was good, insight and judgment were fair.  
This hospitalization contained diagnoses of dysthymia and 
borderline personality disorder.

The veteran was next hospitalized in August 1990 with chief 
complaints of being depressed and "getting suicidal" (quotes 
in original) with no stressor other than her boyfriend's 
recent hospitalization at the same VA facility.  She was 
well-groomed, with some psychomotor agitation, alert and 
oriented, depressed, affect was appropriate or possibly 
moderately constricted, speech was normal, thought process 
was coherent, and there were questionable auditory 
hallucinations.  On the third day of admission, she said her 
mood was significantly improved.  She remained hospitalized 
for several weeks with a waxing and waning of symptoms.

In September 1990 the veteran and her then-fiancé (RM) 
testified at a personal hearing at the RO.  She indicated 
that she occasionally slept for long periods of time and that 
this alternated with periods of insomnia.  She lacked self-
esteem.  She recounted her multiple VA hospitalizations.  She 
had one neighbor friend who was more of an acquaintance.  She 
did not pay any bills or run the household but rather, her 
boyfriend did this.  Of the five hospitalizations during 1990 
she had stayed for more than 21 days on four occasions.  When 
she didn't have her boyfriend to help support her, she really 
didn't function at all.  She watched television and took care 
of her animals.

In September 1990, the veteran was again hospitalized with a 
one-week history of depressed mood, anxiety and insomnia 
after a boyfriend's recent suicide attempt.  She was anxious 
and tremulous but the remainder of mental status was 
essentially within normal limits.  She was discharged after 
12 days and was psychiatrically stable.

In March 1991, the veteran was admitted after another 
psychotropic medicine overdose.  She said she attempted 
suicide because of her difficult relationship with her 
husband who had left home that afternoon and she feared he 
would not come back.  After stabilization, mental status 
showed that mood was better but still depressed.  Affect was 
appropriate, cognitive function intact, thought process goal-
oriented, and she was preoccupied regarding her husband's 
whereabouts.  After two days, her husband contacted her and 
thereafter, the veteran had really no complications for the 
majority of her inpatient hospitalization.  Primary 
complaints during hospitalization were related to somatic 
complaints of an occasional respiratory distress.  She did 
quite well with her psychiatric problems throughout 
hospitalization and presented no problem to staff or other 
patients.  

A later hospitalization in August 1991 was noteworthy in that 
it was recorded that she was married in December 1990 to a 
boyfriend she had known since 1988 who himself had a history 
of PTSD.  She was supported by VA and Social Security 
benefits.  Review of systems revealed that she was mildly 
distressed and occasionally tearful.  She was quiet and 
cooperative on the ward and spent a great deal of time 
reading.  On the third day she was advanced to maximum 
privileges and started occupational therapy, vocational 
rehabilitation, swimming, psychiatric topics, personal 
growth, stress management, relaxation techniques and other 
organized activities.  She said she had come in for 
hospitalization "for a time out and felt like she was doing 
relatively well."

In June 1992, the veteran was again admitted with acute 
symptoms related to the abrupt departure of her husband "(who 
is chronically mentally ill i.e. to [p]tsd and etoh 
abusive)."  Mental status revealed that she was alert and 
pleasant though tremulous.  Cognitive functions were intact, 
affect was anxious but congruent, thought process was goal-
directed, there were no hallucinations, no evidence of 
psychosis, and regiment was poor to fair.  Again, within 
several days privileges were advanced.  The diagnoses were 
adjustment disorder with depressed features and borderline 
personality disorder.  Axis IV psychosocial problems and 
Axis V global assessment of functioning (GAF) were both noted 
as "mild to moderate."

The veteran was again admitted in July 1992 with complaints 
of increased symptoms of anxiety, decreased energy, 
depression, and problems with concentration.  She was 
"apparently under severe stress secondary to her husband 
leaving her again without notice and taking most of their 
money."  She was very concerned about her difficult financial 
situation.  She was anxious and distressed but displayed a 
full range of affect with good eye contact, good rate and 
volume of speech, she was goal-directed, and there was no 
evidence of looseness of association.  The current GAF was 60 
and within the past year was noted to have been 70 to 75.

She was again admitted in November 1992.  Her main problem 
centered around her husband who was bipolar and who left her 
on the day before admission, stole drugs from her, took the 
family car, and wrecked it several days later.  It was 
clearly recorded that the veteran had multiple somatic 
complaints regarding pain in the back, neck, leg, calf, 
headaches, dizziness, and syncope.  GAF at admission was 50 
but had previously been 75.  The diagnoses were adjustment 
disorder with depressed mood and mixed personality disorder 
with borderline and dependent features.

In December 1992, the veteran was admitted to a private 
hospital where she reported a significant history of child 
sexual abuse with a parent from ages 6 to 16.  Here, she also 
reported being sexually assaulted during military service.  
She apparently told clinical personnel at this hospital that 
she was separated from service for depression "and PTSD."  
Here, she complained of "frequent nightmares and flashbacks 
of the molestation."  On mental status examination, she was 
friendly, cooperative, mood was dysthymic, memory and 
attention span were intact, concentration was impaired, 
insight and judgment were fair.  The discharge diagnoses were 
major depression, and benzodiazepine dependence.  The current 
GAF was 69 and the highest GAF in the past year was 69.

In March 1994, the veteran testified at another hearing.  The 
results of a recent examination were discussed.  Also 
discussed were records of a private hospitalization.  She 
indicated the last time she was employed was 1988 when she 
was a cashier and clerk at a pet store.  She had not been 
actively seeking employment of any type since that time.  She 
said she had tried working with horses and dogs but "the 
competition [was] just too much stress."  She had been in 
receipt of Social Security disability since late 1988.  She 
said she was acquainted with around eight people in her small 
hometown in Wyoming, but she socialized with just one of 
those persons.  She was a member of no groups or 
organizations.  Her average day was to wake up, let her dogs 
out and feed herself and if she didn't have anything to do 
she would start reading books or go down by the river to be 
by herself and come back and watch television.  She received 
treatment for depression.  She described her medications.  
She said she was not able to deal with the stress involved in 
dealing with people and that she had suicidal ideas all of 
the time which would increase to a point where she was 
unsafe.  She reported difficulty sleeping and nightmares 
about "military things, some of the situations I was put in 
the service."  Before she went into service, she worked on a 
quarter horse farm as an assistant manager.  She fed, 
groomed, exercised and trained horses.  After that, she went 
to an Arabian farm with over 100 mares with foals and 
10 stallions.  She was instructed in how to do pelvic exams 
on mares.  She participated in VA vocational rehabilitation 
with perhaps 75 college credit hours in a zoo program.  She 
reported a grade point average of 3.85.  She also worked at a 
racetrack as an exercise person and groom.  She said she also 
worked in kennels and in horse and dog shows and went to the 
"nationals" in 1979, 1980, and 1981.  In 1980 and '81 she 
served as a youth judge at the nationals and in 1979 she 
participated in barrel racing.  She said that anything to do 
with competition was now too stressful for her to 
participate.

In August 1995, the veteran was provided with a VA 
psychiatric examination.  She reported being raped during 
service and not reporting this and seeking no medical 
treatment.  However, the precipitant to her final service 
hospitalization was that she had gotten written up by her 
supervisor, was having difficulty getting along with people, 
and felt increasingly depressed.  She noted being prescribed 
and treated with a myriad of psychotropic medications which 
have over the years been continuously altered in type and 
amount.  She reported attempting suicide once in either 1990 
or 1991 because her mother had died.  She had not worked 
regularly since 1988 when she worked at a pet store.  She 
reported going to school for one and one half semesters at a 
community college in 1992 where she earned a 3.75 grade point 
average.  She said her average day was getting up at eight or 
nine o'clock, taking her medications, watching television, 
and then working with her llamas, a horse and dogs, and 
training the dogs for shepherd duties.  She would do errands 
and business in town and then come back and work some more 
with her animals and then spend much of the day reading.  She 
would read for five to six hours at a stretch with reasonable 
concentration.  Hobbies included beading but she denied 
membership in any clubs or organizations.  In the evening she 
would watch television and go to bed by 11 p.m.  She slept 
well except when vandals were discovered in the area.  
Although she did reports nightmares, these generally did not 
wake her up.  

Mental status revealed her to be somewhat tremulous but her 
speech was logical and coherent without signs of thought 
disorder.  Affect was generally constricted, mood was mildly 
anxious, and her recent and remote memory were intact for 
current events and past history.  The psychiatrist assessed 
"some chronic dysthymia" and a "significant personality 
disorder with borderline features."  In terms of employment, 
this physician felt the veteran had the ability to 
concentrate mentally for community college but would not do 
well in a typical competitive work situation.  He believed 
that she could handle some form of employment in a loosely 
supervised or home situation requiring less public 
interaction.  She was competent for VA purposes.  The Axis I 
diagnoses were chronic dysthymic disorder and mild PTSD 
"secondary to presumed rape;" and borderline personality 
disorder, moderately severe.  The global assessment of 
functioning was 60.

In May 1996, the veteran testified at a hearing at the RO.  
She discussed her lengthy hospitalization in 1994, pointing 
out that her former husband had died after she was initially 
hospitalized, sometime in May 1994.  This had been a motor 
vehicle accident and she felt that it was suicide, though 
this was not clear.  She again discussed her current symptoms 
and daily life.  She received ongoing treatment.  She 
continued taking psychotropic medication.  She took care of 
dogs, sheep, rabbits, a llama, and horses.  She discussed her 
participation in VA vocational rehabilitation in 1991 but 
said she had to drop out due to family stress.  She said that 
her husband at that time was having a lot of PTSD problems. 
She also stated that she had memory problems.

In June 1996, the veteran was provided another VA psychiatric 
examination.  She remained on psychotropic medication which 
continued to be altered.  Her current symptoms involved 
difficulty sleeping with intermittent nightmares in which 
there was anger, fighting and "people are blowing up 
elevators" (quotes in original).  Other times, she would have 
"gun dreams with shooting."  She said she was easily 
irritated and angered.  She reported that she leased a piece 
of property and raised sheep, lambs, llamas and horses.  She 
intended to produce a herd of sheep to generate wool for 
weaving.  She was not generating income but hoped to do so in 
the coming months and years.  Since she was discharged from 
her last hospitalization, she had developed a relationship 
with a man she had known for four years and they then lived 
together.  This relationship was tranquil and they thought 
they would probably marry later in the year.  Her typical day 
was getting up and going to the pasture and working with the 
sheep and other animals until 1 p.m. and then coming home and 
taking a nap.  Later she would do household chores and 
cooking as well as reading for up to two hours at a time.  In 
the evening she would watch television and go to bed early.  
She would usually sleep for a number of hours, wake up for a 
brief period and then return to sleep.  She and her boyfriend 
did shopping together but otherwise avoided town.  There were 
several couples and families with whom she got together, 
talked and socialized.  She was currently learning how to 
weave as a hobby.  

Mental status exam revealed she was alert and oriented.  
Speech was logical with no evidence of looseness of 
association.  Affect was mildly to moderately constricted.  
Overall mood was mildly anxious.  Recent and remote memory 
were intact for current events and past history.  Under 
psychiatric assessment, this doctor stated that it was 
difficult to sort out which of the symptoms were related to 
the dysthymia, to PTSD, and to borderline personality.  
Nightmares were presumably related to PTSD but other symptoms 
were interrelated.  The veteran's ability to handle animals 
and perform the kind of work she was performing both around 
the house and in her pasture confirmed his assessment that 
she could handle some loosely supervised employment.  She was 
competent.  Diagnoses were dysthymic disorder, mild PTSD, and 
moderate borderline personality.  Current GAF for dysthymia 
and PTSD was 65.  GAF including symptoms from borderline 
personality was 55.

In May 1997, the veteran was provided another VA psychiatric 
examination.  The veteran's medical records were reviewed at 
the time of this examination.  Since the time of her last 
examination a year earlier, she had not been hospitalized.  
She had been in outpatient therapy with VA every several 
weeks since November 1996 but she had been unable to schedule 
times with her counselor recently and had not had any 
appointments for the past couple of months.  She continued on 
anti-depressant medication.  She continued to live with her 
boyfriend and they were planning to marry the following 
month.  They were also planning to move to Nebraska where 
they could have property where her sheep could be closer to 
their residence.  Mental status revealed she was alert and 
oriented and speech was logical without looseness of 
association.  Affect was appropriate to content and had a 
greater range of affective response than her previous 
evaluations.  Her overall mood continued to be mildly anxious 
and mildly depressed.  There was some tremulousness.  Memory 
was intact for current events and past history.  Overall the 
veteran's relatability appeared to be better than when this 
physician previously examined her.  

The rating board had requested this physician to separate out 
symptoms of dysthymia from PTSD since the latter was not 
service connected.  He said that this was difficult.  
Overall, he wrote that the veteran had had a longstanding 
borderline personality, "which in many ways is the dominating 
feature of her mental life."  This was present before her 
entrance into the military and before any alleged rape 
occurred.  As is common with borderline personalities, the 
veteran has dysthymia.  Currently he believed symptoms 
attributable to dysthymia included crying spells, confused 
thinking and depressed mood.  Personality disorder included 
erratic behavior, dependency on other individuals and 
difficult interpersonal relationships.  The only symptom he 
could definitely assign to PTSD was bad dreams and 
exaggerated startle response.  In this physician's opinion, 
the veteran did have traits that would allow her to work in a 
loosely structured situation away from the public.  She was 
competent.  The diagnoses were dysthymic disorder, PTSD from 
alleged rape, and borderline personality disorder which was 
moderately severe.  Global assessment of functioning for 
dysthymia and PTSD was 70 but GAF including her personality 
disorder was 60.  An addendum to this examination was 
produced and this addendum deleted the diagnosis of PTSD.  
Axis I was dysthymic disorder and Axis II was borderline 
personality disorder, moderately severe.  Global assessment 
of functioning for dysthymia alone was 70 and global 
assessment of functioning including the personality disorder 
was 60.

Analysis:  A clear preponderance of the evidence of record 
including all records of the veteran's military service, post 
service records of numerous hospitalizations, and multiple 
psychiatric examinations collectively and consistently reveal 
that the veteran's service-connected psychiatric disorder is 
most fairly characterized under the superseded criteria as 
definite or, more properly, "distinct, unambiguous, and 
moderately large in degree."  That is, the degree of service-
connected symptoms represent a degree of social and 
industrial inadaptability that is "more than moderate but 
less than large."  As detailed above over the years of this 
appeal and most recently, symptoms of service-connected 
dysthymia/depressive disorder may not be fairly characterized 
or do not closely approximate what may be referred to as 
"considerable."  

In terms of current criteria, the Board also concludes that 
the clear preponderance of the evidence consistently shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, and sleep impairment (although most 
hospitalization records showed that the veteran slept fairly 
well).  However, over the most recent years, despite the 
veteran's contentions to the contrary, neither inpatient 
hospitalization nor VA examination confirm any loss of memory 
or suspiciousness or panic attacks (weekly or otherwise) 
(criteria for the currently assigned 30 percent evaluation).  
The veteran is, in fact, generally shown to be able to 
function satisfactorily with routine behavior, self-care, and 
normal conversation.  Her service-connected symptoms of 
dysthymia/depression most nearly approximate the criteria for 
a 30 percent evaluation under current criteria.  

The clinical evidence does not meet nor even closely 
approximate the criteria for a 50 percent evaluation in that 
the clinical evidence fails to reflect several of the 
criteria for the currently assigned 30 percent evaluation, 
and fails to reflect circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands, impairment of 
short- and long-term memory; impaired abstract thinking; and 
significant impairment of judgment for a 50 percent 
evaluation.  The veteran is shown to have disturbances of 
motivation and mood and difficulty establishing and 
maintaining effective work and social relationships.  
However, it is clear that a significant degree of this aspect 
of the veteran's psychiatric difficulty arises directly as a 
result of her well-established borderline personality 
disorder which is consistently characterized as severe and VA 
does not recognize personality disorders as disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127.  

The veteran was provided Medical and Physical Evaluation 
Boards during service which specifically found that she had 
dysthymia prior to service but that this disorder was 
permanently aggravated by service.  Also identified was 
Axis II mixed personality disorder which was chronic and 
severe and which was found to have existed prior to service 
and not to have been permanently aggravated by service.  
Importantly, this personality disorder, which is not 
recognized by VA as disability for compensation purposes, was 
identified as the primary diagnosis.  In Gahman v. West, 
12 Vet. App. 406 (1999), the Court noted that a military 
Medical Board was not merely a collection of three doctors 
but rather an entity not unlike the Board of Veterans' 
Appeals in that they are charged with adjudicating issues and 
rendering factual determinations as to the cause and extent 
of a service member's disability.  See 10 U.S.C. §§ 1203, 
1216.  It was noted that procedures had been established to 
notify service members of the actions to be taken by the 
Medical Board and that service members had rights to have an 
attorney appointed by the Government or might hire their own 
counsel and that appellate procedures were available.  If 
medical separation resulted, a member had appellate rights to 
the Board for Correction of Military Records.  Gahman stands 
for the proposition that military Medical and Physical 
Evaluation Board determinations are entitled to considerable 
weight.  This is especially so in light of the fact that the 
significant clinical evidence on file from after service 
reflects findings that are consistent with those of the 
veteran's inservice Medical and Physical evaluation Boards.  
That is, the veteran has both a dysthymic/depressive disorder 
which is consistently noted to be mild to moderate (excluding 
some, but not all, hospitalizations for acute exacerbations) 
and a personality disorder which is severe. 

It must also be considered that although the veteran is 
service connected for dysthymia/depressive disorder, service 
connection was initially granted on an aggravation theory 
only, in that such disorder clearly preexisted service but 
was, in fact, aggravated by service.  In accordance with the 
governing regulation, the veteran is only entitled to a 
compensable VA disability evaluation for the degree of 
disability over and above the degree existing at the time of 
entrance into active service.  38 C.F.R. § 4.22.  However, 
although there are clinical findings separating the veteran's 
degree of disability from dysthymia/depression from 
personality disorder, there are no clinical findings 
separating preservice and post-service dysthymia/depression 
so no such distinction has been presently made by the Board.

Although there have been numerous psychiatric 
hospitalizations, one may not fairly attribute each 
hospitalization solely to service-connected 
dysthymia/depression over and above that which preexisted 
service and exclusive of the veteran's longtime personality 
disorder which has clinically been shown to directly impact 
her ability to interact with others.  Many of the veterans 
hospitalizations are clearly noted to have been initiated as 
a direct result of a difficult relationship with boyfriends 
or husbands (themselves affected by psychiatric symptoms) 
which seem strongly attributable, at least in part, to the 
veteran's nonservice-connected personality disorder.  In any 
event, each of many hospitalizations in excess of 21 days 
have been compensated with the 100 percent temporary total 
evaluation.  Moreover, most of these hospitalizations, after 
initial stabilization, reveal that the veteran had 
essentially mild to moderate depressive symptoms which are 
themselves reflective of the currently assigned 30 percent 
evaluation. 

Finally, with a view toward psychiatric assessment of the 
veteran's global assessment of functioning (GAF) scores, it 
is noteworthy that the veteran's three most recent VA 
examinations resulted in a GAF of 60 in August 1995 (with no 
consideration of a separate evaluation for moderately severe 
borderline personality), reflective of moderate symptoms.  
The VA examination from June 1996 reflected a GAF of 65 
(including nonservice-connected mild PTSD) exclusive of a 
moderate borderline personality, reflective of symptoms 
somewhere between moderate and mild.  A most recent May 1997 
VA psychiatric examination resulted in a global assessment of 
functioning for dysthymia alone of 70 (exclusive of 
moderately severe borderline personality), reflective of some 
mild symptoms.  Global assessment of functioning from 60 to 
70 in the three most recent VA examinations is properly and 
fairly evaluated by the presently assigned 30 percent 
evaluation in accordance with both the superseded and present 
schedular criteria applicable in this case.  

In fact, it is clear from a longitudinal review of the 
records that the veteran's symptoms have, in fact, improved 
during the later 1990's until the present.  This is so 
despite the fact that the veteran's most recent records of 
admission to a VA hospital in December 1998 apparently 
resulted in an admission GAF of 50 which was reflective of 
acute symptoms immediately upon admission and which did not 
include consideration of separate levels of functioning for 
service-connected and nonservice-connected psychiatric 
disability.  A higher schedular evaluation for service-
connected depression/dysthymia by aggravation would require 
clinical evidence demonstrating a consistently higher level 
of symptoms due to service-connected disability.  


IV.  Total Rating for Individual Unemployability (TDIU)

Law and Regulation:  Total disability will be considered to 
exist where there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
Permanence of total disability will be taken to exist when 
the impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. §§ 3.340, 3.341.  
The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
Full consideration must be given to unusual physical or 
mental defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Extraschedular consideration 
shall be provided to veterans who are unemployable by reason 
of service-connected disabilities although they fail to meet 
the percentage standards set forth in paragraph (a) of this 
section.  38 C.F.R. § 4.16(b).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.

Facts:  The veteran has been in receipt of Social Security 
disability since late 1988.  However, as noted above, records 
of psychological testing found that she had a normal 
performance IQ, a standard score of 95 on reading and a 
standard score of 93 on arithmetic, she was found to be 
functioning within the normal range intellectually and had no 
problems with memory dysfunction.  There was no indication of 
organic impairment or problems with basic academic skills.  
In a work situation, this clinical psychologist said he did 
not believe the veteran would have any difficulty 
understanding and remembering instructions.  She might have 
minor difficulty sustaining concentration and persisting at a 
task.  She would probably have significant problems with 
social interactions in a work setting and to a slightly 
lesser degree some problems with adapting to changes in a 
work setting.  She was competent to manage funds on her own 
behalf.  This report did not conclude that the veteran was 
unable to work.  While she was apparently awarded Social 
Security disability benefits, this award was based upon 
disability from both service-connected dysthymia and 
nonservice-connected personality disorder.

A VA general medical examination from August 1995 concluded 
that the veteran was employable.  All three of the veteran's 
most recent VA psychiatric examinations concluded that the 
veteran could work, albeit in loosely supervised employment 
outside a traditional office or company environment. 

The veteran is not shown to be physically disabled although 
there is clear evidence that she has had problems with a 
considerable number of nonservice-connected disabilities 
including irritable bowel syndrome, gastroesophageal reflux 
disease, hypothyroidism with hormone therapy, 
hypercholesterolemia, reactive airway disease/asthma, 
recurrent sinusitis, heart murmur or mitral valve prolapse, 
chronic gynecological and constipation problems, and 
persistent problems with neck and back pain.  None of these 
problems are service connected and none may be considered 
with respect to the veteran's claim to being unemployable.

The veteran has a high school education and has completed 
three or more years of college with purported excellent 
grades.  The veteran has work experience in the 
administration of chapel services in the military, as a clerk 
and cashier, and in working, training, grooming and caring 
for a variety of animals.  She has consistently reported 
during VA admissions and during examinations that she owns a 
variety of animals including sheep, horses, llamas, rabbits, 
and dogs and that she actively cares for these animals and 
trains horses and dogs.  While the veteran has complained 
that she could no longer return to the type of competitive 
animal shows or competitions in which she once successfully 
participated, she has clearly demonstrated by her actions the 
basic abilities to care for, train and groom animals of 
various types and kinds, a skill which is not shown to be one 
involving a traditional office or company environment.  

The Board also finds it noteworthy that the veteran was 
initially interviewed and approved for a VA program of 
vocational rehabilitation despite her service-connected 
disabilities.  She apparently participated in and completed 
most of two semesters with a program involving animals with a 
reportedly high grade point average.  A vocational 
rehabilitation record from May 1988 noted that she was able 
to maintain employment with a pet store part time for six 
months while attending the Santa Fe Community College in the 
Zoo Program.  She explained the loss of this job as a result 
of a passive-aggressive measure by her employer, who would 
not accept her available hours for work after a change in 
school course hours.  She later found out that another 
individual was hired in her place, working for the very hours 
she requested.  The veteran offered no reason why the 
employer would want to get rid of her.  She later obtained a 
work-study position at the Gainesville VA under the VEEP 
Program and managed to work several weeks before admission to 
the VA hospital.  Various reports state that such admission 
was due to stress, related to financial conditions and a 
negative finding on her request for a service connection 
upgrade.  At the veteran's request, a phone call was placed 
to a VA counselor in charge of her request for VA Chapter 31 
educational funding.  The counselor strongly suggested that 
the veteran attempt to return to the Santa Fe Community 
College and finish the semester.  The veteran eventually 
withdrew from the community college but planned to return to 
the zoo program later that year.  This vocational 
rehabilitation specialist stated that it was obvious that the 
veteran's problems were not vocational or educational and 
stemmed from her childhood experience and her concurrent 
personality development.  Personal adjustment skills were 
more highly developed in manipulation skills rather than 
other more useful areas.  It was clearly indicated that the 
vocational rehabilitation would be resumed when the veteran 
returned.

The veteran has in personal testimony stated that she 
believes that she cannot work due to stress, yet she has also 
made no apparent effort to regain employment of any kind or 
in any venue since she last worked in 1988.  The veteran is 
not shown to be unable to maintain substantially gainful 
employment solely by reason of service-connected disability.  
While her service-connected dysthymia/depressive reaction, 
currently evaluated at 30 percent, and temporomandibular 
joint disability, currently rated at 20 percent (combined 
evaluation of 40 percent), certainly offer some obvious 
impairment in her ability to attain and maintain employment, 
a clear preponderance of the evidence of record is against a 
finding that those disorders alone or in combination make it 
impossible for her to maintain gainful employment.  She 
clearly fails to meet the schedular requirements for a total 
rating based upon unemployability in accordance with 
38 C.F.R. § 4.16 and there is certainly no evidence 
justifying an award of such a rating on an extraschedular 
basis.  The veteran has an average IQ and good ability to 
read and perform mathematic functions.  Memory is not 
impaired.  The veteran's service-connected disabilities would 
not preclude work in such areas as animal husbandry.  Any 
significant inability to interact and deal with others is 
clearly shown by the clinical evidence to result from a 
personality disorder and not from a depressive or dysthymic 
disorder.  Thus, any inability to interact and deal with 
others is not a factor that may be considered in awarding a 
TDIU.


ORDER

Entitlement to a temporary total rating based upon 
hospitalization for service-connected disability in excess of 
21 days is granted, subject to regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
temporomandibular joint dysfunction is denied.

Entitlement to an evaluation in excess of 30 percent for 
depressive reaction/ dysthymic disorder is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

